DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benward (US 2019/0241284, IDS Document).
Regarding Claim 1, Benward discloses a circuit for detecting discrete inputs (Figures 1-4), the circuit comprising: 
a power source (comprising 30, Figure 4A, external power supply, Figure 4B, power source/signal generator in 3, Figures 1, 3, Paragraph 44); 
a diode set coupled to the power source (comprising 7, Figure 2, Paragraph 8); 
a line replaceable unit (LRU) circuit (Paragraph 7, “…..an LRU (also referred 

a logic detection and processing circuit that is operably connected to the first LRU (comprising 3, Figure 1), wherein the logic detection and processing circuit is configured to detect a state of the LRU based on a detected voltage (Paragraph 44, ...testing system 3 thereafter analyzes the return RF signal based on a method used for EMC determination and creates a resultant signature representative of relevant data in accordance with the analysis method”).
Regarding Claim 2, Benward discloses the circuit of claim 1, wherein the diode set comprises at least one diode (7 comprises two back to back connected Zener diodes/at least one diode, Figure 2).
Regarding Claim 3, Benward discloses the circuit of claim 2, wherein the at least one diode of the diode set is a Zener diode (7 comprises a Zener diode, Figure 2).
Regarding Claim 4, Benward discloses the circuit of claim 3, wherein a voltage drop across the Zener diode remains constant during operation (Zener diode maintains a constant voltage based on its threshold voltage  during operation, Figure 2).
Regarding Claim 5, Benward discloses the circuit of claim 2, wherein the at least one diode of the diode set is a protection diode (7 comprises at least one surge protection diode, Figure 2).
Regarding Claim 6, Benward discloses the circuit of claim 5, wherein the protection diode is reverse biased during a negative overcurrent event (top diode of 7 is reverse biased during a negative overcurrent event, Figure 2).
Regarding Claim 7, Benward discloses the circuit of claim 1, wherein the power source is provided from a generator (signal generator 15, Figure 3).
Claim 8, Benward discloses the circuit of claim 1, wherein the power source is provided from an external power source (external power supply, Figure 4B).
Regarding Claim 9, Benward discloses the circuit of claim 1, wherein the LRU is selectably connected to logic detection and processing circuit using a switch (comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”).
Regarding Claim 10, Benward discloses the circuit of claim 1, wherein the LRU comprises a diode configured to provide forward bias protection to the logic detection and processing circuit (7 comprises bidirectional diodes providing protection in both forward bias and negative bias direction, Figure 2).
Claims 11-13 recite a method corresponding to the circuit of Claim 1, 2-3 combined and 5 respectively. Therefore, Claims 11-13 are rejected at least for the same reasons as for Claims 1, 2-3 and 5 respectively.
Regarding Claim 14, Benward discloses the method of claim 11, further comprising switching the circuit from a first mode to a second mode comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”, Paragraph 71).
Regarding Claim 15, Benward discloses the method of claim 14, wherein the first mode is powered by a generator (signal generator 15, Figures 3, 4A).
Regarding Claim 16, Benward discloses the method of claim 15, further comprising maintaining the constant voltage drop over a range of operation of the 
Regarding Claim 17, Benward discloses the method of claim 14, wherein the second mode is powered by an external power source (external power supply, Figure 4B).
Regarding Claim 18, Benward discloses the method of claim 17, wherein further comprising maintaining the constant voltage drop when operating in the second mode (Zener diode maintains a constant voltage based on its threshold voltage second mode, Figure 2).
Regarding Claim 19, Benward discloses the method of claim 11, further comprising protecting the circuit during a negative over-current event (7 comprises bidirectional diodes and provides negative over-current event, Figure 2).
Regarding Claim 20, Benward discloses the method of claim 11, further comprising protecting the circuit during a positive over-current event (7 comprises bidirectional diodes and provides positive over-current event, Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodrich et al. (US 2011/0054721) discloses a vehicle monitoring system comprising an LRU with built-in test equipment (Paragraph 166, “IAC-1239 LRU is capable of storing built-in test (BIT), built-in test equipment (BITE) and exceedances, and operational information for downloading into the Maintenance ..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/02/2021